Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
a)  in claim 19, line 5, term “aqcuire” is misspelled.  
b) in claim 19, line 20, term “peform” is misspelled.
c) in claim 19, line 29, term “the the” is grammatically incorrect.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 19, term “the color and/or brightness acquisition unit” (line 24) lacks antecedent basis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 9, 11-14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sugimoto (US 2006/0020169) in view of Kamee (US 2018/0199803), as evidenced by Mitamura (US 2018/000317) (for claim 21).
As to claim 1, Sugimoto discloses an endoscope system (Fig.1) comprising: 
a light source (white light source 30, excitation light source 33, Fig.2) that emits first mode illumination light (white light, [0042]) and second mode illumination light (excitation light, [0042]); 
a processor (components of 20, Fig.2, including 70, 71, 59 and 57) configured to:
acquire a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the observation target is illuminated with the first mode illumination light (a normal image of an body cavity wall (observation target including a first structure) is acquired by imaging device 14 and pre-signal processing circuit 57 during illumination by white light, [0059]), and the second mode display image being obtained by imaging the observation target in a case where the observation target is illuminated with the second mode illumination light (a fluorescence image of the body cavity wall is acquired by the imaging device and pre-processing circuit during illumination by the excitation light, [0059]);
obtain a corrected image by correcting the second mode display image, and perform correction such that a difference in a color and/or brightness of the first structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067], so the difference becomes small); and 
display the corrected image (corrected fluorescence image is displayed in fluorescence mode, [0056]-[0058]) and the first mode display image (normal image is displayed in normal image display mode, [0053]-[0055]).
Sugimoto only mentions that the observation target includes living tissues on an internal body cavity wall and thus fails to disclose that the first structure is a mucous membrane.  However, if not inherently recognized as constituting a body cavity wall, Kamee is just one of numerous references that evidence that a typical living body cavity wall includes a mucosal area, and can include other structures such as vascular structures (e.g. blood vessels) (see [0084], Fig.8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Sugimoto endoscope would be imaging living tissues such as the mucous membrane and vascular structures since, as taught by Kamee, such structure typically make up a body cavity wall that is imaged by an endoscope.
	As to claim 2, the processor is further configured to acquire a color and/or brightness of the first structure from the first mode display image (brightness of normal image which includes the first structure is detected, [0055]), and perform correction for adjusting a color and/or brightness of the second mode display image such that a difference between the color and/or the brightness of the first structure in the second mode display image before the correction and the color and/or the brightness of the first structure acquired by the color and/or brightness acquisition unit becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067]).
	As to claim 3, the processor is further configured store the color and/or the brightness of the first structure in advance (target value for brightness stored in setting table 70a, [0055],[0058]), and perform correction for adjusting the color and/or the brightness of the second mode display image such that a difference between the color and/or the brightness of the first structure in the second mode display image before the correction and the color and/or the brightness of the first structure stored in the color and/or brightness storage unit becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067]).
As to claim 4, the observation target includes a second structure (as explained above, the body cavity wall can include other structures including blood vessels), and the processor corrects the second mode display image such that a difference in the color and/or the brightness of the first structure and the second structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067]).
As to claim 5, , the observation target includes a second structure (as explained above, the body cavity wall can include other structures including blood vessels), and the processor corrects the second mode display image such that a difference in the color and/or the brightness of the first structure and the second structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067]).
As to claim 6, the observation target includes a second structure (as explained above, the body cavity wall can include other structures including blood vessels), and the processor corrects the second mode display image such that a difference in the color and/or the brightness of the first structure and the second structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067]).
As to claim 9, the second structure is a vascular structure (e.g. blood vessels, see claim 4 above).
As to claim 11, Sugimoto further discloses a monitor (monitor 60) that displays the corrected image and the first mode display image that is not corrected by the processor (monitor 60 displays all images); and the processor controls the monitor (all images sent to monitor by the processor).
As to claim 12, Sugimoto further discloses a monitor (monitor 60) that displays the corrected image and the first mode display image that is not corrected by the processor (monitor 60 displays all images); and the processor controls the monitor (all images sent to monitor by the processor).
As to claim 13, the processor controls the monitor such that the monitor alternately displays the first mode display image and the corrected image (processor sends image to monitor based on selected mode, [0052]—switching between a normal image display mode and the fluorescence mode will alternately display the normal image (first mode display image) and the fluorescence image (corrected image)).
As to claim 14, the processor is configured to set a display pattern including a display time of the first mode display image and a display time of the corrected image on the monitor (when the normal image display mode and the fluorescence mode are alternatively selected, [0052], the processor will control the monitor to alternatively display the normal image (first mode display image) and the corrected fluorescence image (corrected image) at a timing corresponding to switching between modes, [0046]).
As to claim 16, the first mode illumination light is light in which a single color or a plurality of colors of light (white light, [0006], which is made up of plural colors, e.g. red, green, blue) is emitted under a first mode light emission condition (emitted during normal image display mode), and the second mode illumination light is light in which a single color or a plurality of colors of light (near ultraviolet, [0021], which is made up of plural colors, e.g. violet, purple, blue) is emitted under a second mode light emission condition that is different from the first mode light emission condition (emitted during a fluorescent image mode, [0053]).
As to claim 17, in a case where the first mode illumination light is light in which the plurality of colors of light is simultaneously emitted, the first mode display image is an image obtained by imaging the observation target that is simultaneously illuminated with the plurality of colors of light (white light is simultaneously emitted colors, e.g. RGB light, and CCD 13 is a color image sensor, [0038]), and in a case where the first mode illumination light is light in which the plurality of colors of light is sequentially emitted, the first mode display image is an image obtained by sequentially imaging the observation target that is sequentially illuminated with the respective colors of light (if light source/imager of Sugimoto were a field sequential imaging system, illumination light colors would be emitted sequentially and the imager 13 would obtain field sequential images of each individual color).
As to claim 18, in a case where the second mode illumination light is light in which the plurality of colors of light is simultaneously emitted, the second mode display image is an image obtained by imaging the observation target that is simultaneously illuminated with the plurality of colors of light (excitation light of a plurality of colors is emitted simultaneously, [0056], and CCD 13 is a color image sensor, [0038]), and in a case where the second mode illumination light is light in which the plurality of colors of light is sequentially emitted, the second mode display image is an image obtained by sequentially imaging the observation target that is sequentially illuminated with the respective colors of light (if light source/imager of Sugimoto were a field sequential imaging system, illumination light colors would be emitted sequentially and the imager 13 would obtain field sequential images of each individual color).
As to claim 19, Sugimoto discloses an endoscope system comprising: 
a light source (white light source 30, excitation light source 33, Fig.2) that emits first mode illumination light (white light, [0042]) and second mode illumination light (excitation light, [0042]);
a processor (components of 20, Fig.2, including 70, 71, 59 and 57) configured to:  
acquire a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the observation target is illuminated with the first mode illumination light (a normal image of an body cavity wall (observation target including a first structure) is acquired by imaging device 14 and pre-signal processing circuit 57 during illumination by white light, [0059]), and the second mode display image being obtained by imaging the observation target in a case where the observation target is illuminated with the second mode illumination light (a fluorescence image of the body cavity wall is acquired by the imaging device and pre-processing circuit during illumination by the excitation light, [0059]);
obtain a corrected image by correcting the second mode display image, and perform correction such that a difference in a color and/or brightness of the first structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067], so difference becomes small); 
wherein the processor is further configured to acquire a color and/or brightness of the first structure from the first mode display image (brightness of normal image which includes the first structure is detected, [0055]), and 
perform correction for adjusting a color and/or brightness of the second mode display image such that a difference between the color and/or the brightness of the first structure in the second mode display image before the correction and the color and/or the brightness of the first structure acquired by the color and/or brightness acquisition unit becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067], so the difference becomes small); 
control a monitor to alternately display the first mode display image and the second mode display image of which the color and/or brightness is adjusted by the processor (processor sends image to monitor based on selected mode, [0052]—switching between a normal image display mode and the fluorescence mode (and vise versa) will alternately display the normal image (first mode display image) and the fluorescence image (adjusted second mode display image)), 
Sugimoto only mentions that the observation target includes living tissues on an internal body cavity wall and thus fails to disclose that the first structure is a mucous membrane.  However, if not inherently recognized as constituting a body cavity wall, Kamee is just one of numerous references that evidence that a typical living body cavity wall includes a mucosal area, and can include other structures such as vascular structures (e.g. blood vessels) (see [0084], Fig.8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Sugimoto endoscope would be imaging living tissues such as the mucous membrane and vascular structures since, as taught by Kamee, such structure typically make up a body cavity wall that is imaged by an endoscope.
As to claim 20, Sugimoto discloses a method of operating an endoscope system, the method comprising: 
a step of, by a light source, emitting first mode illumination light and second mode illumination light (white light source 30, excitation light source 33, Fig.2, that emits first mode illumination light (white light, [0042]) and second mode illumination light (excitation light, [0042]));
a step of, by a processor, acquiring a first mode display image and a second mode display image, the first mode display image being obtained by imaging an observation target including a first structure in a case where the first mode illumination light is emitted, and the second mode display image being obtained by imaging the observation target in a case where the second mode illumination light is emitted (a normal image of an body cavity wall (observation target including a first structure) is acquired by imaging device 14 and pre-signal processing circuit 57 during illumination by white light, [0059]  and a fluorescence image of the body cavity wall is acquired by the imaging device and pre-processing circuit during illumination by the excitation light, [0059]); 
a step of, by the processor, obtaining a corrected image by correcting the second mode display image, and performing correction such that a difference in a color and/or brightness of the first structure between the first mode display image and the second mode display image before the correction becomes small (brightness of the fluorescence image (second mode display image) is detected, [0051], and corrects the fluorescence image brightness, [0058], so as to be at the same target brightness of the normal image, [0055],[0006]-[0007], [0067], so the difference becomes small); 10Customer No.: 31561 Docket No.: 87055-US-1007-PCT(CA) 
Application No.: 16/367,251 a step of, by the processor, displaying the corrected image and the first mode display image (corrected fluorescence image is displayed in fluorescence mode, [0056]-[0058]) and  the normal image is displayed in normal image display mode, [0053]-[0055]).
Sugimoto only mentions that the observation target includes living tissues on an internal body cavity wall and thus fails to disclose that the first structure is a mucous membrane.  However, if not inherently recognized as constituting a body cavity wall, Kamee is just one of numerous references that evidence that a typical living body cavity wall includes a mucosal area, and can include other structures such as vascular structures (e.g. blood vessels) (see [0084], Fig.8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the Sugimoto endoscope would be imaging living tissues such as the mucous membrane and vascular structures since, as taught by Kamee, such structure typically make up a body cavity wall that is imaged by an endoscope.
As to claim 21, the processor is configured to obtain the corrected image by correcting the second mode display image, and perform the correction such that differences in the color and the brightness of the first structure between the first mode display image and the second mode display image before the correction become small (as evidenced by Mitamura, a difference in brightness between two images causes a difference in color tone between the images, and correction of brightness of the darker image to be more equal to the reference image will adjust color tone in the darker image to be closer (smaller difference) to that of the reference image (Mitamura: [0097]-[0098]); thus, by correcting the brightness difference, Sugimoto additionally corrects the images such that the difference in color becomes small).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sugimoto (US 2006/0020169) in view of Kamee (US 2018/0199803), as set forth above with respect to claims 4 and 5 above, and further in view of Morita (US 2011/0235877).
As to claims 7 and 8, Sugimoto corrects the entire second mode display image and thus all structures in the second mode display image.  Therefore, Sugimoto fails to disclose processing circuitry to extract a particular structure (e.g. second structure) from the second mode display image to form a second structure extracted second mode display image, wherein the color and/or brightness adjustment unit performs correction on the second structure in the second structure extracted second mode display image by referring to the second structure-extracted second mode display image.  However, Morita teaches, in a similar endoscope image processing apparatus, that by forming a lesion area (second structure) extracted special image (e.g. second structure extracted second display image) by extracting everything else from the image except the lesion area, visibility of such lesion area will be improved when combining the special light image (second mode display image) and the normal light image (first mode display image) ([0087]-[0088]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Sugimoto system with the capability to extract a second structure (presumably the structure of interest) from the second mode display image so as to color/brightness correct such extracted image, thus improving the visibility of only the structure of interest when comparing it with the first mode display image.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sugimoto (US 2006/0020169) in view of Kamee (US 2018/0199803), as set forth above with respect to claims 4 and 5 above, and further in view of Ishihara (US 2014/0161369).
Yamazaki discloses display of corrected image and non-corrected image, alternatively and simultaneously, but fails to disclose a composite image generation unit that combines the non-corrected image and the corrected image to generate a composite image.  Ishihara teaches, in a similar apparatus that displays a normal non-corrected image and a corrected special image (e.g. Figs.1,4), that the display may additionally display a superimposed (composite) image of the non-corrected and corrected image (this would require circuitry acting as a composite image generation unit, 47, Fig.14) so as to more clearly present the positional relationship between the images to the operator ([0108],[0157]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Sugimoto apparatus with a “composite image generation unit” to combine the corrected and non-corrected images as an additional mode of displaying the images to an operator.  One of ordinary skill would recognize that providing this mode of displaying the two images would allow an operator to more easily distinguish differences (features) between the images that may have clinical value.

Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Applicant’s arguments with respect to the rejection over the Yamazaki reference have been considered but are rendered moot with the withdrawal of such rejection.  Instead, new grounds of rejection based on the Sugimoto reference (US 2006/0020169) are presented above to evidence the Office’s position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795